United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-8056 MMA Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 483 Goshen, IN 46527 (Address of principal executive offices) (Zip code) Anthony Zacharski, Dechert LLP 200 Clarendon Street, 27thFloor Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 878-4066 Date of fiscal year end:12/31 Date of reporting period: 6/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Semi-Annual Report MMA Praxis Mutual Funds Semi-Annual Report and Privacy Policy for the six months ending June 30, 2010 (Unaudited) MMA Praxis Funds Intermediate Income Fund (MIIAX) Core Stock Fund (MMPAX) International Fund (MPIAX) Value Index Fund (MVIAX) Growth Index Fund (MGNDX) Small Cap Fund (MMSCX) MMA Praxis Genesis Portfolios Conservative Portfolio (MCONX) Balanced Portfolio (MBAPX) Growth Portfolio (MGAFX) Notice of privacy policy & practices MMA Praxis Mutual Funds Notice of privacy policy & practices MMA Praxis Mutual Funds recognizes and respects the privacy concerns and expectations of our shareholders.(1) We are committed to maintaining the privacy and confidentiality of your personal information. We provide this notice so that you will know what kinds of information we collect and the circumstances in which that information may be disclosed to third parties. We collect nonpublic personal information about our customers from the following sources: • Account applications and other forms – which may include a customer’s name, address, socialsecurity number, and information about a customer’s investment goals and risk tolerance; • Account history – including information about the transactions and balances in a customer’s account(s); and • Correspondence – written, telephonic or electronic between a customer and MMA Praxis Mutual Funds or service providers to MMA Praxis Mutual Funds. We may disclose all of the information described above to certain third parties who are affiliated with MMA Praxis Mutual Funds under one or more of these circumstances: • As authorized – if you request or authorize the disclosure of the information. • As permitted by law – for example sharing information with companies who maintain or service customer accounts for MMA Praxis Mutual Funds is essential for us to provide shareholders with necessary or useful services with respect to their accounts. • Under joint agreement – we may also share information with companies that perform marketing services on our behalf or to other financial institutions with whom we have joint marketing agreements. We require service providers to MMA Praxis Mutual Funds: • to maintain polices and procedures designed to assure only appropriate access to, and use of information about customers of MMA Praxis Mutual Funds; and • to maintain physical, electronic and procedural safeguards that comply with federal standards to guard nonpublic personal information of customers of MMA Praxis Mutual Funds. We will adhere to the policies and procedures described in this notice regardless of whether you are a current or former shareholder of MMA Praxis Mutual Funds. 1 For purposes of this notice, the terms “customer” or “customers” includes individuals who provide nonpublic personal information to MMA Praxis Funds, but do invest in MMA Praxis Fund shares. MMA Praxis Mutual Funds Semi-Annual Report for the six months ending June 30, 2010 (Unaudited) MMA Praxis Funds Intermediate Income Fund (MIIAX) Core Stock Fund (MMPAX) International Fund (MPIAX) Value Index Fund (MVIAX) Growth Index Fund (MGNDX) Small Cap Fund (MMSCX) MMA Praxis Genesis Portfolios Conservative Portfolio (MCONX) Balanced Portfolio (MBAPX) Growth Portfolio (MGAFX) Table of contents Table of Contents Message from the President 1 MMA Praxis Stewardship Investing Report 3 MMA Praxis Intermediate Income Fund Portfolio managers’ letter 7 Performance review 9 Schedule of portfolio investments 11 MMA Praxis Core Stock Fund Portfolio managers’ letter 23 Performance review 25 Schedule of portfolio investments 27 MMA Praxis International Fund Portfolio manager’s letter 33 Performance review 35 Schedule of portfolio investments 37 MMA Praxis Value Index Fund Portfolio manager’s letter 47 Performance review 48 Schedule of portfolio investments 50 MMA Praxis Growth Index Fund Portfolio manager’s letter 61 Performance review 62 Schedule of portfolio investments 64 MMA Praxis Small Cap Fund Portfolio managers’ letter 74 Performance review 75 Schedule of portfolio investments 77 Table of contents, continued MMA Praxis Genesis Conservative Portfolio Portfolio manager’s letter 83 Performance review 84 Schedule of portfolio investments 86 MMA Praxis Genesis Balanced Portfolio Portfolio manager’s letter 83 Performance review 87 Schedule of portfolio investments 89 MMA Praxis Genesis Growth Portfolio Portfolio manager’s letter 83 Performance review 90 Schedule of portfolio investments 92 Statements of assets and liabilities 94 Statements of operations Statements of changes in net assets Financial Highlights Notes to financial statements Additional fund information Glossary of Terms Barclay’s Capital Aggregate Bond Index is an unmanaged index composed of the Barclay’s Capital Government/Credit Index and the Barclay’s Capital Mortgage-Backed Securities Index and includes Treasury issues, agency issues, corporate bond issues and mortgage-backed securities, and is intended to be generally representative of the bond market as a whole . The Morgan Stanley Capital International-Europe, Australia and the Far East Index (MSCI EAFE Index) is a widely recognized unmanaged index composed of a sample of companies representative of the developed markets throughout the world, excluding the United States and Canada. Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) is a widely recognized, unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. MSCI US Prime Market Growth Index represents the growth companies of the MSCI US Prime Market 750 Index. The MSCI US Prime market 750 Index represents the universe of large and medium capitalization companies in the US equity market. MSCI US Prime Market Value Index represents the value companies of the MSCI US Prime Market 750 Index. The MSCI Prime Market 750 Index represents the universe of large and medium capitalization companies in the U.S. equity market. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. Equity Universe. It measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. Equity Universe. It measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 10% of the total market capitalization of the Russell 3000 Index. The Russell 3000 Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Gross Domestic Product (the “GDP”), is the measure of the market value of the goods and services produced by labor and property in the United States. The above indices are unmanaged and do not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. An investor cannot invest directly in an index, although they can invest in the underlying securities. (This page intentionally left blank) Message from the President Message from the President Dear MMA Praxis Shareholder: The turbulence in the equities market continues, with equities markets turning negative for the six-month period. A time of uncertainty and volatility continues to cause concern for investors, large and small. Is the recovery sustainable? That is the question on many investors’ minds and with that uncertainty, unease permeates the market. Volatility may well continue for some time to come. During the first six months, domestic equities, as measured by the Standard & Poor’s 500 Index declined 6.65 percent. The MMA Praxis Core Stock Fund Class A share (NAV) underperformed its benchmark and was down 7.26 percent. Over the same period, the Class A Share (NAV) of the Value Index Fund fell by 4.51 percent, but outperformed its benchmark, the MSCI Prime Market Value Index which fell 5.32 percent. The Class A Share (NAV) of the Growth Index Fund fell by 8.50 percent; its benchmark, the MSCI Prime Market Growth Index, fell by 7.79 percent. The Class A Share (NAV) of the Small Cap Fund fell by 1.46 percent and outperformed its benchmark, the Russell 2000 Index, which fell by 1.95 percent. The international equity benchmark MSCI EAFE Index was down 13.23 percent for the six-month period ending June 30, 2010. The MMA Praxis International Class A Share (NAV) outperformed its benchmark over the same period, declining 11.13 percent. Coming off of strong performance in 2009, the MMA Praxis Intermediate Income Fund continues to provide positive returns for the six month period. The Class A Share (NAV) posted a gain of 4.94 percent for the period ending June 30, 2010, with 3-year annualized returns of 7.97 percent and 5-year annualized returns of 5.51 percent. This fund’s benchmark, Barclay’s Capital US Aggregate Bond Index returned 5.54 percent over the same five-year period. As many of you are aware, MMA Praxis introduced the MMA Praxis Genesis Portfolios offering three “fund-of-funds” to investors who desire automatic asset allocation based on the investor’s risk tolerance levels. These portfolios have been well accepted by our investors. As of June 30, 2010, more than $51 million had been invested in the three MMA Praxis Genesis Portfolios combined. We are extremely pleased with the level of acceptance these portfolios are enjoying. MMA Praxis remains committed to fulfill its mission as a faith-based mutual fund by being actively engaged in shareholder advocacy and community development investing (CDI). Part of our community development efforts continue in the Gulf Coast region. Over the course of several years MMA CDI partnered with five other faith-based institutional investors to launch the Isaiah Funds, the nation’s first interfaith partnership for disaster recovery investing. The Isaiah Funds has raised more than $5 million from investors, has attracted national attention, and launched its first project – a 165-unit affordable housing project in the Central City neighborhood of New Orleans. This is just one way that your investments help in making our communities and world stronger. 1 In the following pages you will find portfolio managers’ letters and performance reviews for each of the funds. Please read these reports for in-depth explanations and observations. You will also find the Stewardship Investing Report highlighting our shareholder advocacy work around the issues of modern slavery involving children in the cotton fields of Uzbekistan, and the use of slave labor associated with the steel industry in Brazil. The report also includes commentary on the investments in the MMA Praxis Intermediate Income Fund that highlight financially-competitive, fixed income securities that yield a positive social return. Thank you for being an investor with MMA Praxis Mutual Funds. We strive to be good stewards of the resources you’ve entrusted to us for retirement, educational pursuits and the other goals you have. We are deeply appreciative of the trust you’ve place in us by placing some of your resources in our care. Sincerely, David C. Gautsche President MMA Praxis Mutual Funds 2 MMA Praxis Stewardship Investing Report MMA Praxis Stewardship Investing Report MMA Praxis Semi-Annual Report 2010 MMA Praxis organizes its shareholder advocacy issues into two categories: constituency focus issues and responsibility issues. The majority of our shareholder advocacy efforts are based around 2-3 constituency focus issues that have strong faith and values connection with our primary markets. The constituency focus issues for the 2009-10 shareholder advocacy season were modern slavery, food and water safety and sustainability, and predatory credit card practices. Responsibility issues reflect our obligation for addressing the field of ever-emerging social concerns related to the holdings in MMA Praxis’ diverse portfolios. Topics ranged from the BP oil spill to executive compensation at Goldman Sachs. The following stories highlight some of our stewardship investing activities of 2010. Constituency Focus Issues Combating Human Trafficking at the World Cup The World Cup South Africa 2010 brought thousands of soccer fans together. The influx of so many people could have had the unintended effect of providing opportunities for human trafficking. The documented patterns of deliberate trafficking of children and women for sexual and labor exploitation at these massive events was a source of grave concern. MMA Praxis signed on to two sets of letters imploring companies to act on these concerns. One set was sent to all major hotel chains providing lodging during the World Cup. Hotels were asked to take the following actions: • Create awareness among employees to the issues of human trafficking and the sexual exploitation of children; • Train staff to be observant to potential victims of human trafficking and make them aware to whom they should report such incidents; • Build alliances with police, anti-trafficking organizations, and child welfare agencies; • Provide information to guests regarding national laws and the penalties imposed for trafficking and the sexual abuse of children and the hotel’s opposition to such activities; • Support organizations that help victims of human trafficking and encourage governments to strengthen laws. The second set of letters was sent to the World Cup’s ten corporate sponsors, asking them to use their advertising power to raise awareness about human trafficking and to sign onto the Athens Ethical Principles, a business collaborative that supports and enhances government and NGO anti-trafficking actions. Human Rights Advocacy Continues in Uzbek Cotton Industry MMA Praxis continues to work toward solutions to the on-going reality of modern slavery in the cotton fields of Uzbekistan. The Uzbek government is complicit in human rights abuses involving children, going as far as the closure of schools to force the nation’s children to pick in the cotton fields. Cotton is Uzbekistan’s most valuable export and the material finds its way onto the shelves of most global clothing and apparel retailers. 3 MMA Praxis has participated in letter-writing campaigns and a number of corporate dialogues, urging dozens of companies to pledge that they will eliminate Uzbek cotton from their supply chain. Nearly all companies have responded affirmatively – establishing policies and requiring their suppliers to refrain from using Uzbek cotton. Evidence has surfaced, however, that suggests many company suppliers (often cotton mills or spinners) either don’t know where their cotton is sourced or disregard their pledge to boycott cotton from Uzbekistan. Shareholder advocates, including MMA Praxis, are now focusing attention on the cotton mills and spinners that ultimately supply retail and apparel companies with cloth. Work has begun on a new initiative aimed at helping companies fulfill their pledge to eliminate child labor-tainted cotton from their supply chain. This effort promises to offer a more direct way to economically pressure the Uzbek government to eliminate forced child labor. Nucor Moves to Address Modern Slavery Concerns The use of slave labor in the Brazilian rainforest to produce the charcoal required in pig iron for the steel industry was first identified by Bloomberg News in 2007. Soon after this news surfaced, concerned shareholders, including MMA Praxis Mutual Funds, began engaging Nucor Corporation, a leading supplier of sheet steel to many major appliance manufacturers, regarding the pig iron they sourced in Brazil. After more than 24 months of engagement, Nucor Corporation has agreed to implement a set of policies designed to address modern slavery concerns in its sourcing of pig iron. Nucor has now announced plans to: • require that any pig iron sourced from Brazil to come only from manufacturers licensed by the Brazilian government. • require all of its pig iron suppliers certify they have no connection to illegal or involuntary labor. • align its acceptable supplier list with anti-slavery listings compiled by the Brazilian Ministry of Labor. • require all its pig iron suppliers to belong to the Citizens Charcoal Institute (ICC) and submit to random, announced audits. • become a patron of the ICC and contribute to its funding. • receive ICC reports and monitor the compliance of its suppliers. • Issue a public report on its pig iron procurement polices no later than Sept. 1, 2010, and issue additional “progress reports” annually. Predatory Credit Card Dialogues Continue with Citigroup MMA Praxis and other faith-based investors met with the head of Citigroup’s credit card division in February to discuss the company’s lending strategy in light of new credit card regulations taking effect this year. MMA Praxis has been in conversation with Citigroup for more than two years on credit card issues. While the CARD Act passed by Congress last year was helpful in eliminating some predatory credit card practices and establishing limits on others, banks have already begun to exploit loopholes in the legislation. MMA Praxis is monitoring the actions of the top seven credit card issuers to see how their policies adapt to the new regulations, and if predatory practices continue. Despite its enormous size, Citigroup has a relatively small retail banking presence, and most of its 20 million customer accounts are not attached to a local branch. Rather than offering credit cards as a service to its retail customers, Citigroup has historically had a credit-card-only relationship with many of its customers. This model led Citigroup to generate substantial – though temporary – card division profits through the last economic boom and unprecedented losses during the latest recession. MMA Praxis and other investors are encouraging Citigroup to pursue a more sustainable business model 4 that adheres to the spirit of new credit card regulations and doesn’t rely on predatory tactics to generate profit. Responsibility Issues MMA Praxis Responds to BP’s Gulf Oil Spill Like the rest of the country, we at MMA Praxis have been deeply concerned about the events in the Gulf and the impact of the deep Horizon oil spill on communities and the environment. MMA Praxis has a long history of investment and shareholder engagement with BP, stretching back well over a decade. While some shareholders would like to see us restrict the company for this environmental catastrophe, we believe social investors like MMA Praxis have an important role to play, during such times of crisis, in engaging companies regarding issues of environmental, social and governance significance. Three weeks after the explosion that sank BP’s contracted drilling rig, MMA Praxis’ full investment team met by phone with the Head of Social Policy and Sustainability in BP’s London office to receive an update on the company’s efforts in the Gulf and to express MMA Praxis’ concerns about what led to and will follow this disaster. MMA Praxis has also helped organize and host a call among SRI analysts to discuss perspectives on BP and potential responses. Through continued attentiveness to the oil spill and commitment to dialogue with BP, we believe we can encourage better corporate practices both now and into the future. As more information becomes available regarding the cause of the disaster and the factors that contributed to it, we – along with other concerned investors – can play an important role in seeing that these issues are properly address by management. Positive Investing MMA Praxis Intermediate Income Fund Continues Positive Investment Trend Continuing a focus begun in 2009, MMA Praxis Intermediate Income Fund co-managers, Delmar King and Benji Bailey channeled additional investments into financially-competitive, fixed income securities that yield a positive social return. To date, over 5.31% of the Fund is invested in bonds supporting renewable energy, immunization, medical research, and local infrastructure improvements. These market-rate, positive investments are in addition to the 1% or more of the fund dedicated to below market-rate community development investments held with MMA Community Development Investments. Some of the investments currently in the Fund include: Medical Research and Disease Containment One way the Intermediate Income Fund supports medical development is through its $0.8 million bond investment in the Howard Hughes Medical Institute(HHMI). The HHMI is a non-profit medical research institute that seeks to increase scientific knowledge to help improve human lives. The Intermediate Income Fund also holds $1 million of bonds issued from the International Finance Facility for Immunisation Company (IFFIm). The IFFIm was created to accelerate the availability of $4 billion in pledged grants for health and immunization, spanning 20 years, for the world’s poorest countries. The $4 billion to be spent immediately on immunization programs is expected to prevent 5 million child deaths by 2015. The Fund’s investment in IFFIm bonds represents our ongoing commitment to respecting the dignity and value of all people, this time specifically through the containment of preventable diseases. 5 Investments in Schools and Public Works The Intermediate Income Fund also held over $4 million in combined bond purchases from the Cincinnati Water District, Indianapolis Public School System, Columbus, IN School System and Houston Independent School Districtallows MMA Praxis to invest in key infrastructure needs in US cities, helping build stronger, healthier communities. Mark Regier Director of Stewardship Investing 6 MMA Praxis Intermediate Income Fund MMA Praxis Intermediate Income Fund Semi-Annual report to shareholders Portfolio managers’ letter Bonds performed well in the first half of 2010. The Barclay’s Capital Aggregate Bond Index, the Fund’s benchmark, had a total return of 5.33 percent. This was about 12 percent better than the S&P 500. The MMA Praxis Intermediate Income Fund did well even though its 4.94 percent return for Class A shares and 5.16 percent for I Shares lagged the benchmark by 0.39 percent and 0.17 percent respectively. The underperformance was in large part due to Fund expenses on a net basis. The economy was relatively strong in the first half of the year, but the favorable results were overwhelmed by events in Europe. Greece’s financial meltdown forced the European Union to commit to a 750 million Euros borrowing facility to provide a Trouble Asset Relief Program-like program to protect the European banks against losses on their sovereign bond holdings of Greece, Portugal, Spain, Italy and Ireland. The Europeans were able to use the European Central Bank to provide adequate liquidity, but were not able to settle the solvency issues surrounding Greece’s debt. This, in turn, led to a run on the Euro and a sharp appreciation of the dollar. As the dollar strengthened, interest rates fell as the demand for U.S. Treasury bonds as a safe haven-investment rose. The large decline in Treasury rates was particularly pronounced in longer maturities. The five-year and 10-year Treasury rates fell 0.91 percent. A decline in interest rates caused bond prices to rise, which led to the strong results for Fund holdings. Sectors that helped performance relative to similar maturity Treasuries were commercial mortgage-backed securities (CMBS), which outperformed by 7.5 percent, and Agencies, which outperformed by 0.3 percent. Sectors that hurt performance relative to similar maturity Treasuries were mortgage-backed securities (MBS) and Corporate bonds. While mortgage-backed securities outperformed by 0.72 percent, the Fund had a large underweight position relative to the benchmark. Corporates had a return 1.09 percent below Treasuries, and the Fund’s overweight position was a drag on its results relative to its benchmark. Some of the better performing names in the portfolio were TTX Co., State Street Boston, Harsco and JP Morgan Mortgage 06-LDP8 (CMBS), all of which appreciated over 13 percent. The worst performing were BP, which fell 17 percent, and Progressive, which fell about 7 percent. BP was particularly painful given the events that led to the Gulf oil disaster. (MMA Praxis comments on BP can be seen in our Stewardship Investing commentary in this semi-annual report.) Outlook Returns in the second half of 2010 should be less favorable given how low interest rates have fallen. There are several uncertainties that suggest a volatile period ahead. First, we expect economic growth in the United States to be relatively sluggish in the second half of the year as the need for inventory rebuilding subsides. If growth is only 1.5 to 2.5 percent, the pressure for higher rates will be limited. Further, savings rates are likely to remain high, which will provide adequate funding for the Federal government’s deficit. High savings rates also imply weak consumer demand, which will likely keep unemployment well above 9 percent. Second, we expect weak economic results in the United States to keep the Federal Reserve on hold for a long time. We believe there is virtually no chance that the Federal Reserve will raise rates before the second quarter of 2011 and it is entirely possible that the Federal Reserve could stay on hold until 2012. 7 Third, we expect sovereign risk, the risk of governments defaulting, to remain high. Europe will not likely find a way to fix the solvency problems of Greece, and possibly not those of Portugal or Spain, any time soon. Further, in the United States there are potential state and local government issues that are not easily dealt with. These issues create a meaningful level of uncertainty, in our opinion. On a more positive note, very low short-term interest rates create strong demand for longer maturity bonds. This is particularly true for corporate credit. Corporations currently have strong balance sheets and solid liquidity. Corporate bonds still offer attractive spreads over Treasury securities, meaning investors who care about income and want some diversification from the volatility of the equity markets are likely to continue to seek out diversified funds like the MMA Praxis Intermediate Income Fund. Delmar King MMA Praxis Intermediate Income Fund Co-fund Manager Benjamin J. Bailey, CFA® MMA Praxis Intermediate Income Fund Co-fund Manager The views expressed are those of the portfolio manager as of June 30, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 8 Performance review MMA Praxis Intermediate Income Fund Performance review Average annual total returns as of 6/30/10 Inception Expense Ratio** Date 1 Year 3 Year 5 Year 10 Year Gross Net Class A (No Load) 5/12/99 10.35% 7.97% 5.51% 5.84% 1.11% 0.97% Class A * 5/12/99 6.26% 6.60% 4.70% 5.43% Class I 5/1/06 10.74% 8.28% 5.73% 5.95% 0.62% 0.62% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit mmapraxis.com. *Reflects maximum front-end sales charge of 3.75%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. The total returns set forth reflect certain expenses that were contractually or voluntarily reduced, reimbursed or paid by third party. In such instances, and without this activity, the total returns would have been lower. ** Reflects the expense ratios as reported in the Prospectus dated May 1, 2010. Contractual fee waivers are in effect from May 1, 2010 through April 30, 2011 for Class A. 9 MMA Praxis Intermediate Income Fund Performance review Growth of $10,000 investment 6/30/00 to 6/30/10 This chart represents historical performance of a hypothetical investment of $10,000 in the Intermediate Income Fund from 6/30/00 to 6/30/10, and represents the reinvestment of dividends and capital gains in the Fund. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit mmapraxis.com. The total returns set forth reflect certain expenses that were contractually or voluntarily reduced, reimbursed or paid by third party. In such instances, and without this activity, the total returns would have been lower. *Reflects maximum front-end sales charge of 3.75%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. 1 Barclay’s Capital Aggregate Bond Index is an unmanaged index composed of the Barclay’s Capital Government/Credit Index and the Barclay’s Capital Mortgage-Backed Securities Index and includes Treasury issues, agency issues, corporate bond issues and mortgage-backed securities, and is intended to be generally representative of the bond market as a whole. The above index is for illustrative purposes only and does not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. The Fund’s performance reflects the deduction of these value-added services. An investor cannot invest directly in an index, although they can invest in its underlying securities. 10 Schedule of portfolio investments MMA Praxis Intermediate Income Fund Schedule of portfolio investments June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITY—0.2% Discover Card Master Trust, 5.10%, 10/15/13 $ $ COLLATERALIZED MORTGAGE OBLIGATIONS—0.3% Countrywide Home Loan Mortgage Pass Through Trust, 5.25%, 6/25/33 JPMorgan Mortgage Trust, 4.50%, 9/25/34 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS COMMERCIAL MORTGAGE BACKED SECURITIES—8.1% Banc of America Commercial Mortgage, Inc., 5.12%, 7/11/43 Bear Stearns Commercial Mortgage Securities, 4.95%, 2/11/41 Bear Stearns Commercial Mortgage Securities, 5.12%, 2/11/41+ Bear Stearns Commercial Mortgage Securities, 4.67%, 6/11/41 Bear Stearns Commercial Mortgage Securities, 5.54%, 9/11/41 Bear Stearns Commercial Mortgage Securities, 4.52%, 11/11/41 Bear Stearns Commercial Mortgage Securities, 4.56%, 2/13/42+ Bear Stearns Commercial Mortgage Securities, 5.74%, 9/11/42+ Bear Stearns Commercial Mortgage Securities, 5.13%, 10/12/42+ Bear Stearns Commercial Mortgage Securities, 5.61%, 6/11/50 Chase Commercial Mortgage Securities Corp., 7.32%, 10/15/32 First Union National Bank Commercial Mortgage, 6.22%, 12/12/33 GE Capital Commercial Mortgage Corp., 6.53%, 5/15/33 GMAC Commercial Mortgage Securities, Inc., 6.47%, 4/15/34 GMAC Commercial Mortgage Securities, Inc., 5.39%, 10/15/38 JPMorgan Chase Commercial Mortgage Securities Corp., 4.90%, 10/15/42 JPMorgan Chase Commercial Mortgage Securities Corp., 4.92%, 10/15/42+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.40%, 5/15/45 JPMorgan Chase Commercial Mortgage Securities Corp., 4.63%, 3/15/46 LB-UBS Commercial Mortgage Trust, 5.64%, 12/15/25 Morgan Stanley Capital I, 5.98%, 8/12/41+ Morgan Stanley Capital I, 5.01%, 1/14/42 Morgan Stanley Capital I, 4.83%, 6/12/47 Morgan Stanley Dean Witter Capital I, 5.93%, 12/15/35 TOTAL COMMERCIAL MORTGAGE BACKED SECURITIES FOREIGN BONDS—0.8% Province of Ontario, Canada, 4.10%, 6/16/14 Republic of Austria, 2.00%, 11/15/12(a) TOTAL FOREIGN BONDS See accompanying notes to financial statements. 11 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS—2.3% Cincinnati Ohio Water System Rev., 6.46%, 12/01/34 $ $ Columbus Multi-High School Building Corp. Rev., 6.45%, 1/15/30 Houston Independent School District, 6.17%, 2/15/34 Indianapolis Public School Multi-School Building, 5.73%, 7/15/29 LL&P Wind Energy, Inc. (XLCA), 5.73%, 12/01/17(a) Wisconsin State Transportation Rev., 5.84%, 7/01/30 TOTAL MUNICIPAL BONDS CORPORATE BONDS—47.3% ADVERTISING—0.4% Omnicom Group, Inc., 6.25%, 7/15/19 BIOTECHNOLOGY—0.4% Amgen, Inc., 5.70%, 2/01/19 Biogen Idec, Inc., 6.00%, 3/01/13 BROADCASTING & CABLE TV—1.0% Comcast Corp., 5.15%, 3/01/20 Comcast Corp., 5.70%, 5/15/18 McGraw-Hill Cos., Inc., 5.38%, 11/15/12 BUILDING PRODUCTS—0.4% Masco Corp., 6.13%, 10/03/16 Owens Corning, 6.50%, 12/01/16 CAPITAL MARKETS—0.9% BlackRock, Inc., 2.25%, 12/10/12 BlackRock, Inc., 3.50%, 12/10/14 Franklin Resources, Inc., 2.00%, 5/20/13 CHEMICALS—0.2% Nalco Co., 8.25%, 5/15/17 COMMERCIAL BANKS—2.9% American Express Bank FSB, 5.55%, 10/17/12 Bank of New York Mellon Corp., 5.13%, 8/27/13 Bank of Nova Scotia, 2.25%, 1/22/13 Canadian Imperial Bank of Commerce, 2.00%, 2/04/13(a) State Street Corp., 7.35%, 6/15/26 Wells Fargo & Co., 5.25%, 10/23/12 Wells Fargo & Co., Perpetual Bond, 7.98%, 3/29/49+ See accompanying notes to financial statements. 12 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—47.3%, continued COMMERCIAL SERVICES & SUPPLIES—0.7% GATX Corp., 9.00%, 11/15/13 $ $ President and Fellows of Harvard College, 5.00%, 1/15/14(a) TTX Co., 4.90%, 3/01/15(a) COMMUNICATIONS EQUIPMENT—0.1% Cisco Systems, Inc., 4.45%, 1/15/20 COMPUTERS & PERIPHERALS—0.2% Dell, Inc., 5.63%, 4/15/14 CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc., 6.60%, 4/15/18 CONSUMER FINANCE—1.0% American Honda Finance Corp., 4.63%, 4/02/13(a) Ford Motor Credit Co. LLC, 7.25%, 10/25/11 CONTAINERS & PACKAGING—0.6% Bemis Co., Inc., 5.65%, 8/01/14 Sealed Air Corp., 7.88%, 6/15/17(a) DIVERSIFIED FINANCIAL SERVICES—4.8% Allstate Life Global Funding Trusts, 5.38%, 4/30/13 Ally Financial, Inc., 6.75%, 12/01/14 Bank of America Corp., 4.50%, 4/01/15 Citigroup, Inc., 5.13%, 5/05/14 Equifax, Inc., 4.45%, 12/01/14 ERAC USA Finance LLC, 5.90%, 11/15/15(a) General Electric Capital Corp., 6.15%, 8/07/37 Goldman Sachs Group, Inc., 6.88%, 1/15/11 JPMorgan Chase & Co., 4.75%, 5/01/13 Morgan Stanley, 5.63%, 9/23/19 NASDAQ OMX Group, Inc., 4.00%, 1/15/15 National Rural Utilities Cooperative Finance Corp., 10.38%, 11/01/18 NYSE Euronext, 4.80%, 6/28/13 UBS AG, 3.88%, 1/15/15 See accompanying notes to financial statements. 13 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—47.3%, continued ELECTRIC UTILITIES—5.0% AEP Texas North Co., 5.50%, 3/01/13 $ $ Atlantic City Electric Co., 7.75%, 11/15/18 CenterPoint Energy Houston Electric LLC, 7.00%, 3/01/14 Consumers Energy Co., 6.70%, 9/15/19 Idaho Power Co., 4.50%, 3/01/20 ITC Holdings Corp., 5.50%, 1/15/20(a) MidAmerican Energy Co., 6.75%, 12/30/31 Niagara Mohawk Power Corp., 4.88%, 8/15/19(a) Pennsylvania Electric Co., 5.20%, 4/01/20 Portland General Electric Co., 6.10%, 4/15/19 Potomac Electric Power Co., 6.50%, 11/15/37 Puget Sound Energy, Inc., 6.74%, 6/15/18 TransAlta Corp., 4.75%, 1/15/15 TransAlta Corp., 6.65%, 5/15/18 Vectren Utility Holdings, Inc., 6.63%, 12/01/11 ELECTRICAL EQUIPMENT—0.6% Briggs & Stratton Corp., 8.88%, 3/15/11 Thomas & Betts Corp., 5.63%, 11/15/21 FOOD & STAPLES RETAILING—0.2% Kroger Co., 7.50%, 1/15/14 FOOD PRODUCTS—1.0% Cargill, Inc., 7.50%, 9/01/26(a) Kellogg Co., 4.25%, 3/06/13 GAS UTILITIES—2.2% Enbridge Energy Partners LP, 5.20%, 3/15/20 Enterprise Products Operating LLC, 3.70%, 6/01/15 Indiana Gas Co., Inc., 6.55%, 6/30/28 Michigan Consolidated Gas Co., 8.25%, 5/01/14 National Fuel Gas Co., 6.50%, 4/15/18 Northern Natural Gas Co., 5.38%, 10/31/12(a) Sempra Energy, 6.50%, 6/01/16 Southern Union Co., 8.25%, 11/15/29 HEALTH CARE EQUIPMENT & SUPPLIES—0.6% Beckman Coulter, Inc., 6.00%, 6/01/15 Zimmer Holdings, Inc., 4.63%, 11/30/19 See accompanying notes to financial statements. 14 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—47.3%, continued HEALTH CARE PROVIDERS & SERVICES—1.4% Express Scripts, Inc., 6.25%, 6/15/14 $ $ Howard Hughes Medical Institute, 3.45%, 9/01/14 McKesson Corp., 6.50%, 2/15/14 Roche Holdings, Inc., 6.00%, 3/01/19(a) HOTELS, RESTAURANTS & LEISURE—0.4% Yum! Brands, Inc., 8.88%, 4/15/11 HOUSEHOLD DURABLES—0.3% Stanley Black & Decker, Inc., 6.15%, 10/01/13 INDUSTRIAL CONGLOMERATES—0.8% Cooper U.S., Inc., 5.45%, 4/01/15 Harsco Corp., 5.75%, 5/15/18 INDUSTRIAL MACHINERY—0.4% Valmont Industries, Inc., 6.63%, 4/20/20 INSURANCE BROKERS—0.4% Willis North America, Inc., 5.63%, 7/15/15 INTEGRATED TELECOMMUNICATION SERVICES—1.4% AT&T, Inc., 4.95%, 1/15/13 GTE Corp., 6.84%, 4/15/18 New Communications Holdings, Inc., 7.88%, 4/15/15(a) Sprint Capital Corp., 7.63%, 1/30/11 INTERNET & CATALOG RETAIL—0.2% QVC, Inc., 7.13%, 4/15/17(a) IT SERVICES—0.4% Dun & Bradstreet Corp., 6.00%, 4/01/13 LIFE & HEALTH INSURANCE—0.3% Prudential Financial, Inc., 4.75%, 4/01/14 MACHINERY—0.2% Pall Corp., 5.00%, 6/15/20 METALS & MINING—0.3% Teck Resources Ltd., 9.75%, 5/15/14 See accompanying notes to financial statements. 15 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—47.3%, continued MULTI-LINE INSURANCE—0.8% American International Group, Inc., 4.25%, 5/15/13 $ $ Metropolitan Life Global Funding I, 5.13%, 6/10/14(a) Principal Life Global Funding I, 6.25%, 2/15/12(a) MULTILINE RETAIL—0.9% Wal-Mart Stores, Inc., 2.25%, 7/08/15 Wal-Mart Stores, Inc., 7.55%, 2/15/30 OFFICE ELECTRONICS—0.4% Xerox Corp., 6.35%, 5/15/18 OIL, GAS & CONSUMABLE FUELS—3.2% BP Capital Markets plc, 3.88%, 3/10/15 ConocoPhillips Holding Co., 6.95%, 4/15/29 Motiva Enterprises LLC, 5.20%, 9/15/12(a) Pioneer Natural Resources Co., 5.88%, 7/15/16 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.83%, 9/30/16(a) Shell International Finance BV, 4.00%, 3/21/14 Texas Gas Transmission LLC, 4.60%, 6/01/15 XTO Energy, Inc., 7.50%, 4/15/12 PERSONAL PRODUCTS—0.6% Avon Products, Inc., 5.63%, 3/01/14 Mead Johnson Nutrition Co., 3.50%, 11/01/14(a) PHARMACEUTICALS—1.1% Abbott Laboratories, 5.13%, 4/01/19 Merck & Co., Inc., 4.00%, 6/30/15 Novartis Capital Corp., 4.13%, 2/10/14 PROPERTY & CASUALTY INSURANCE—1.5% 21st Century Insurance Group, 5.90%, 12/15/13 Fidelity National Financial, Inc., 7.30%, 8/15/11 Markel Corp., 6.80%, 2/15/13 Progressive Corp., 6.70%, 6/15/37+ W.R. Berkley Corp., 5.13%, 9/30/10 PUBLISHING—0.3% Washington Post Co., 7.25%, 2/01/19 See accompanying notes to financial statements. 16 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—47.3%, continued REAL ESTATE INVESTMENT TRUSTS (REITS)—0.9% AMB Property LP, 6.13%, 12/01/16 $ $ Pan Pacific Retail Properties, Inc., 5.95%, 6/01/14 Simon Property Group LP, 4.20%, 2/01/15 REINSURANCE—0.5% Berkshire Hathaway, Inc., 2.13%, 2/11/13 ROAD & RAIL—1.0% Burlington Northern Santa Fe LLC, 5.75%, 5/01/40 Canadian National Railway Co., 4.40%, 3/15/13 CSX Transportation, Inc., 8.38%, 10/15/14 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.8% Analog Devices, Inc., 5.00%, 7/01/14 Applied Materials, Inc., 7.13%, 10/15/17 KLA-Tencor Corp., 6.90%, 5/01/18 SOFT DRINKS—0.4% Bottling Group LLC, 5.13%, 1/15/19 SPECIALTY RETAIL—0.4% Home Depot, Inc., 5.25%, 12/16/13 Staples, Inc., 9.75%, 1/15/14 SUPRANATIONAL—2.4% Corporation Andina de Fomento, 5.20%, 5/21/13 Inter-American Development Bank, 3.50%, 3/15/13 Inter-American Development Bank, 3.50%, 7/08/13 International Bank for Reconstruction & Development, 2.00%, 12/04/13 International Finance Facility for Immunisation (IFFIM), 5.00%, 11/14/11(a) THRIFTS & MORTGAGE FINANCE—0.4% Countrywide Financial Corp., 5.80%, 6/07/12 TRANSPORTATION SERVICES—0.3% Golden State Petroleum Transport Corp., 8.04%, 2/01/19 TRUCK MANUFACTURERS—0.3% PACCAR, Inc., 6.88%, 2/15/14 See accompanying notes to financial statements. 17 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—47.3%, continued UTILITIES—0.6% Harper Lake Solar Funding Corp., 7.65%, 12/31/18(a) $ $ Salton Sea Funding Corp., 7.48%, 11/30/18 WATER UTILITIES—0.4% American Water Capital Corp., 6.09%, 10/15/17 TOTAL CORPORATE BONDS CORPORATE NOTES—0.9% DEVELOPMENT AUTHORITIES—0.9% MMA Community Development Investment, Inc., 1.10%,12/15/11+(b)(c) MMA Community Development Investment, Inc., 0.73%,12/15/12+(b)(c) MMA Community Development Investment, Inc., 1.10%,12/15/13+(b)(c) TOTAL CORPORATE NOTES INTEREST ONLY BONDS—0.0% FREDDIE MAC REMICS — 0.0% 5.00%, 4/15/29 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.0% 0.79%, 4/16/27+ TOTAL INTEREST ONLY BONDS U.S. GOVERNMENT AGENCIES—37.6% FEDERAL FARM CREDIT BANK — 0.8% 4.88%, 12/16/15 FEDERAL HOME LOAN BANK — 3.7% 3.88%, 6/14/13 4.13%, 8/13/10 5.00%, 11/17/17 5.00%, 12/10/21 6.63%, 11/15/10 FEDERAL HOME LOAN MORTGAGE CORP. — 11.0% 2.61%, 5/01/34+ 2.61%, 5/01/34+ 3.75%, 3/27/19 4.50%, 6/01/18 5.00%, 4/01/19 5.00%, 12/01/21 See accompanying notes to financial statements. 18 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE U.S. GOVERNMENT AGENCIES—37.6%, continued FEDERAL HOME LOAN MORTGAGE CORP. — 11.0%, continued 5.00%, 2/15/32 $ $ 5.00%, 7/01/35 5.50%, 4/01/22 5.50%, 11/01/33 5.50%, 3/01/36 5.50%, 6/01/36 5.50%, 12/01/36 6.00%, 9/01/17 6.00%, 4/01/27 6.00%, 6/01/36 6.00%, 8/01/37 6.88%, 9/15/10 7.00%, 2/01/30 7.00%, 3/01/31 7.50%, 7/01/30 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 15.1% 2.11%, 2/01/34+ 2.52%, 6/01/33+ 2.60%, 5/01/34+ 4.13%, 4/15/14 4.38%, 10/15/15 5.00%, 2/13/17 5.00%, 7/01/18 5.00%, 9/01/18 5.00%, 4/01/25 5.00%, 7/01/25 5.00%, 10/01/25 5.00%, 10/01/35 5.31%, 5/01/37+ 5.50%, 6/01/22 5.50%, 11/01/25 5.50%, 2/01/34 5.50%, 1/01/35 5.50%, 10/01/35 5.50%, 6/01/36 5.50%, 11/01/36 6.00%, 10/01/33 6.00%, 11/01/34 6.00%, 10/01/35 6.00%, 6/01/36 6.63%, 11/15/30 See accompanying notes to financial statements. 19 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) PRINCIPAL AMOUNT VALUE U.S. GOVERNMENT AGENCIES—37.6%, continued FEDERAL NATIONAL MORTGAGE ASSOCIATION — 15.1%, continued 7.00%, 7/01/15 $ $ 7.00%, 11/01/19 7.00%, 11/01/19 8.50%, 9/01/26 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.9% 3.50%, 1/20/34+ 5.50%, 10/20/38 6.50%, 11/20/38 6.75%, 4/15/16 7.00%, 12/20/30 7.00%, 10/20/31 7.00%, 3/20/32 SMALL BUSINESS ADMINISTRATION — 0.2% 0.60%, 2/25/32+ 1.00%, 9/25/18+ FDIC GUARANTEED—5.9% (d) Citibank NA, 1.75%, 12/28/12 Citigroup Funding, Inc., 1.88%, 10/22/12 Citigroup Funding, Inc., 1.88%, 11/15/12 General Electric Capital Corp., 1.63%, 1/07/11 General Electric Capital Corp., 2.20%, 6/08/12 JPMorgan Chase & Co., 2.63%, 12/01/10 PNC Funding Corp., 1.88%, 6/22/11 Regions Bank/Birmingham AL, 3.25%, 12/09/11 U.S. Central Federal Credit Union, 1.25%, 10/19/11 U.S. Central Federal Credit Union, 1.90%, 10/19/12 TOTAL U.S. GOVERNMENT AGENCIES See accompanying notes to financial statements. 20 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) SHARES VALUE INVESTMENT COMPANY—0.5% MUTUAL FUND—0.5% Pax World High Yield Bond Fund $ SHORT TERM INVESTMENT—3.0% INVESTMENT COMPANY—3.0% JPMorgan U.S. Government Money Market Fund-Agency Shares TOTAL INVESTMENTS (Cost* $254,971,955)—101.0% $ Liabilities in excess of other assets — (1.0)% ) NET ASSETS—100% $ + Variable rate security. Rates presented are the rates in effect at June 30, 2010. (a) 144a security is restricted as to resale to institutional investors. These securities were deemed liquid under guidelines established by the Board of Trustees. At June 30, 2010, these securities were valued at $19,905,018 or 7.5% of net assets. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date MMA Community Development Investment, Inc. 1.10% 12/2009 MMA Community Development Investment, Inc. 0.73% 12/2009 MMA Community Development Investment, Inc. 1.10% 12/2009 At June 30, 2010, these securities had an aggregate market value of $2,435,553, representing 0.9% of net assets. (c) Fair valued security. (d) Securities are guaranteed by the Federal Deposit Insurance Corporation (FDIC) under its Temporary Liquidity Guarantee Program (TLGP). Under this program, the FDIC guarantees, with the full faith and credit of the U.S. government, the payment of principal and interest. The expiration of the FDIC’s guarantee is the earlier of the maturity date of the debt or June 30, 2012. * Represents cost for financial reporting purposes. plc — Public Liability Company REMICS — Real Estate Mortgage Investment Conduits Rev. — Revenue XLCA — XL Capital Assurance, Inc. See accompanying notes to financial statements. 21 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued June 30, 2010 (Unaudited) Valuation Information: The following is a summary of the valuation inputs used to value the Fund’s investments at June 30, 2010. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Asset Backed Security $
